
	
		I
		112th CONGRESS
		1st Session
		H. R. 559
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Richmond (for
			 himself and Mr. Boustany) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  additional year for the extension of the placed in service date for the
		  low-income housing credit rules applicable to the GO Zone.
	
	
		1.Extension of the placed in
			 service date for low-income housing credit rules for buildings in GO
			 ZonesParagraph (5) of section
			 1400N(c) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2012 and inserting January 1, 2013.
		
